Citation Nr: 0423619	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, including peripheral vascular disease.

2.  Entitlement to service connection for a genitourinary 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a March 1950 rating decision, the RO granted service 
connection for left varicocele and assigned a noncompensable 
disability rating.  

The veteran requested the opportunity to present testimony in 
support of his claims at a personal hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was scheduled 
for June 2004.  The veteran was notified of the scheduled 
time and place at his current address of record but failed to 
appear for the hearing.  When an appellant elects not to 
appear at the prescheduled hearing date, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(d).  His claims will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.

Contentions by the veteran in his substantive appeal could be 
construed as a claim of additional genitourinary disability 
due to VA medical treatment pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002).  That matter has not been 
developed for appellate review and is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of bilateral leg 
disability, including peripheral vascular disease; peripheral 
vascular disease was first noted more than five decades 
following his separation from service, and there is no 
competent evidence relating the veteran's currently diagnosed 
peripheral vascular disease of the legs to his active service 
or any incident therein.

2.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of genitourinary 
disability, including chronic renal insufficiency; chronic 
renal insufficiency was first noted more than five decades 
following his separation from service, and there is no 
competent evidence relating the veteran's chronic renal 
insufficiency to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral leg disability, including peripheral vascular 
disease, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Genitourinary disability, including chronic renal 
insufficiency, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in January 2003, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate service connection claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received by the RO and was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The February 2003 rating decision and the May 2003 statement 
of the case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claims.  The May 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran identified treatment from Dr. Kishore and 
relevant medical records from this physician are associated 
with the claims folder.  The claims folder also contains VA 
treatment records and service medical records.  The veteran 
was afforded an examination for VA purposes in February 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Bilateral Leg Disability 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

The veteran asserts that he is entitled to service connection 
for peripheral vascular disease of his lower extremities.  He 
contends that he began experiencing pain in his legs while in 
basic training.

Treatment reports confirm a current diagnosis of peripheral 
vascular disease of the lower extremities, to include chronic 
venous insufficiency.  However, a review of the service 
medical records shows no evidence of painful legs and/or 
peripheral vascular disease of the legs at any time during 
service.  The first evidence of record showing a diagnosis of 
peripheral vascular disease of the legs was a private 
treatment record from Dr. Kishore dated in September 2000, 
more than five decades following the veteran's discharge from 
military service.  Moreover, there is no competent evidence 
showing a nexus between his current peripheral vascular 
disease of the legs and service.

In his March 2003 statement in support of his claim, the 
veteran suggested that treatment records noting a history of 
peripheral vascular disease should help to support his claim.  
The Board acknowledges that the claims folder contains 
medical evidence noting a history of peripheral vascular 
disease, however this evidence does not relate the veteran's 
vascular disease to service.  Furthermore, the Board 
reiterates that the veteran's service medical records are 
silent as to any leg problems and/or vascular disease of the 
legs.  As such, the preponderance of evidence is against the 
claim of entitlement to service connection for peripheral 
vascular disease.

Genitourinary Disability 

The veteran asserts that he is entitled to service connection 
for what he describes as a urinary condition. 

There is evidence that the veteran currently has chronic 
renal insufficiency, however the veteran's service medical 
records are silent for complaints, treatment or diagnoses 
pertinent to the genitourinary system, including the kidneys.  
A review of the claims folder shows that the veteran was 
first diagnosed with chronic renal insufficiency in November 
2001 at a VA medical facility.  Furthermore, the medical 
evidence of record fails to relate the veteran's current 
renal insufficiency to his period of service.  In fact, the 
veteran does not even contend that this disability is related 
to service, rather, according to his May 2003 appeal to the 
Board and other correspondence, he specifically asserts that 
his current renal insufficiency is a direct result of 
medication he had received from VA medical facilities.  As 
noted above, entitlement to service connection may only be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110 (West 2002).  As such, the preponderance of 
the evidence is against a finding of service connection for 
chronic renal insufficiency and any benefits sought therefore 
must be denied.

The Board acknowledges the veteran's statements that his 
peripheral vascular disease and urinary condition are related 
to his military service, however, as a 
layperson, he is not competent to render a medical opinion 
regarding causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for bilateral leg 
and genitourinary disability because there is no evidence of 
pertinent disability in service or for several years 
following service. Thus, while there are current diagnoses of 
bilateral leg and genitourinary disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the first showing of pertinent disability 
many years after service, any opinion relating current 
bilateral leg or genitourinary disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2002).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  


ORDER

Entitlement to service connection for bilateral leg 
disability, including peripheral vascular disease is denied.

Entitlement to service connection for a genitourinary 
disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



